Citation Nr: 0713090	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-39 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration of the left eye.

2.  Entitlement to an increased evaluation for left 
acromioclavicular separation, status post distal clavicle 
resection, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine with radiculopathy, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for cervical 
muscle strain with degenerative changes at C6-C7, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from July 1976 to 
February 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from December 2002 and September 2003 rating 
decisions of the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that Social Security 
Administration (SSA) records have not been requested by VA.  
Although the appellant submitted copies of certain VA 
treatment records and he reports that SSA considered only his 
VA treatment records, the SSA award letter dated April 2004 
reflects that other medical records not in the claims folder 
were considered.  These records are identified as 
consultative examination report dated February 2003 by Rito 
B. Maningo, M.D., and State Agency Medical Consultants 
medical opinions.  See SSA Award Letter, p. 2-3 (April 2004).  
Although these records may not provide any additional 
information concerning his claims, VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by an administrative law judge, and give the 
evidence appropriate consideration and weight.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996); Murincsak v. Derwinski, 2 
Vet.App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, we observe that the appellant submitted an 
incomplete copy of a VA neurological consultation report 
dated November 2003 by Grace Galik.  Pages 5 of 7 and 6 of 7 
are not fully copied.  VA should obtain a complete copy of 
this report and associate it with the claims folder.

Lastly, the appellant reported in his most recent 
correspondence dated October 2006 "ongoing VA medical 
appointments."  While it is unclear whether the appellant is 
referring to past or future appointments, we observe that 
most recent VA outpatient treatment records in the claims 
folder are dated December 2004.  As such, to ensure that VA 
has fulfilled its duty to assist the appellant in the 
development of his claim, the Board believes all VA 
outpatient treatment records dated since December 2004 should 
be obtained and associated with the claims folder.

Accordingly, in view of the above, the case is REMANDED for 
the following action:
1.  The Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim should 
be obtained and associated with the 
claims folder.

2.  A complete copy of the VA 
neurological consultation report dated 
November 2003 by Grace Galik should be 
obtained and associated with the claims 
folder.

3.  All VA outpatient treatment records 
dated since December 2004 should be 
obtained and associated with the claims 
folder.

4.  The appellant should be given notice 
of the disability rating and effective 
date elements of his claim for service 
connection in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).


5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




